      Case 3:14-cr-00175-WHA Document 1319 Filed 02/26/21 Page 1 of 4



 1   ALEXANDER JASON PAL, Chief Counsel (SBN 266479)
     DAISY LIU, Counsel (SBN 311375)
 2   California Governor’s Office of Emergency Services (Cal OES)
     3650 Schriever Avenue
 3   Mather, CA 95655
     Tel: (916) 845-8973
 4
     Fax: (916) 845-8511
 5   E-mail: Daisy.Liu@caloes.ca.gov

 6   Attorneys for Mark Ghilarducci, Director and
     California Governor’s Office of Emergency Services
 7

 8

 9                                UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFONIA

11                                     SAN FRANCISCO DIVISION

12
                                                         Case No. 14-cr-00175-WHA
13    UNITED STATES OF AMERICA,

14                       Plaintiff,
                                                         CALIFORNIA GOVERNOR’S OFFICE
15                  v.                                   OF EMERGENCY SERVICES
                                                         RESPONDS TO THE COURT’S
16    PACIFIC GAS AND ELECTRIC
      COMPANY;                                           REQUEST FOR INPUT
17
                         Defendants,                     Hearing Date:   03/09/21
18                                                       Time:           8:00 am
                                                         Courtroom:      12, 19th Floor
19                                                       Judge:          The Hon. William H. Alsup

20

21        Enclosed as Exhibit A, please find the California Governor’s Office of Emergency

22   Services’s Response to the Court’s February 22, 2021 Order Requesting Input.

23

24          February 26, 2021             Respectfully submitted,
                                          /s/ Daisy Liu
25                                        DAISY LIU
                                          Counsel, Cal OES
26

27                                        Attorneys for Mark Ghilarducci, Director and
                                          California Governor’s Office of Emergency Services
28
                                                     1
                                                         Cal OES's Responds to the Court’s Request for Input
                                                                                       (14-cr-00175-WHA)
     Case 3:14-cr-00175-WHA Document 1319 Filed 02/26/21 Page 2 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9                    EXHIBIT A
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
                                              Cal OES's Responds to the Court’s Request for Input
                                                                            (14-cr-00175-WHA)
               Case 3:14-cr-00175-WHA Document 1319 Filed 02/26/21 Page 3 of 4
GAVIN NEWSOM                                                                         MARK S. GHILARDUCCI
GOVERNOR                                                                                        DIRECTOR




     February 26, 2021


     Honorable William H. Alsup
     United States District Court
     Northern District of California
     Courtroom 12 - 19th Floor
     450 Golden Gate Avenue
     San Francisco, CA 94102

     Subject: Case No. 14-CR-00175-WHA

     To the Honorable William H. Alsup:

     I would like to thank the Court for granting the California Governor’s Office of
     Emergency Services’ motion for leave to file an Amicus letter. I have received
     the Court’s February 22, 2021 Request for Input, in which Your Honor asked:
     “What specific procedure would you require of PG&E in its implementation of
     the PSPS process that would have prevented the Zogg Fire and four deaths
     resulting therefrom?”

     State officials have an open and ongoing investigation into the Zogg Fire. As
     such, I cannot offer comments regarding that specific fire.

     That said, based upon my experience as California’s leading emergency
     manager for a state that arguably sees more complex and diverse disasters
     than any other state in the nation, I know that risk assessment and hazard
     mitigation are critically important and often complex endeavors. Each type of
     disaster and, in fact, each disaster itself, has unique characteristics, complexities,
     and challenges. In addition, California has been experiencing unprecedented
     weather conditions, which further complicate and exacerbate disasters,
     necessitating more flexible mitigation measures. There is no single solution.
     Rather, prevention and mitigation require careful deployment of a broad array
     of measures that must be evaluated for their efficacy at risk reduction or
     mitigation, but also the broader impacts to the community of implementing


                                        3650 SCHRIEVER AVENUE, MATHER, CA 95655
                                       (916) 845-8506 TELEPHONE (916) 845-8511 FAX
                                                   www.CalOES.ca.gov
       Case 3:14-cr-00175-WHA Document 1319 Filed 02/26/21 Page 4 of 4

Hon. William H. Alsup
February 26, 2021
Page 2



those measures. While mitigating one risk, conceivably you could be creating
another that poses severe public safety threats.

Hazard mitigation in the context of utility-caused wildfire prevention is no
exception, and requires a combination of prevention and mitigation strategies,
such as ensuring for adequate defensible space around homes and other
buildings, enhancing, hardening or modernizing infrastructure, investing in up-to-
date technology, community education, inspecting lines/equipment,
management of vegetation near power lines, and targeted use of power line
de-energization as a measure of last resort.

When looking back at a disaster it may appear that one particular
measure could have mitigated the effects of, or even prevented, that disaster.
However, as I articulated in my February 19, 2021 letter, there could be
significant, if not catastrophic consequences associated with expanding use of
that prevention strategy without considering the totality of the public safety
impacts to the larger community. Again, each prevention and mitigation
measure and its potential cascading impacts must be carefully contemplated
to ensure that mitigating one emergency does not cause suffering from another.

I thank you again for the opportunity to provide input.

Sincerely,




MARK S. GHILARDUCCI
Director
